EXHIBIT 10.3
EMPLOYMENT AGREEMENT
          This EMPLOYMENT AGREEMENT (the “Agreement”) is made on the 19th day of
February 2009 by and between LINDSAY CORPORATION, a Delaware corporation (the
“Company” or “Lindsay”) and Tim J. Paymal (the “Executive”).
WITNESSETH:
     WHEREAS, the Executive has been employed by the Company, and the Company
and Executive desire to obtain assurances of continued employment of Executive
for the period provided in this Agreement;
     NOW, THEREFORE, in consideration of the foregoing and the mutual promises
and agreements hereinafter set forth, the Company and the Executive agree as
follows:
ARTICLE I
EMPLOYMENT AND DUTIES
     SECTION 1.1. Position and Responsibilities. The Company hereby employs the
Executive to render full-time exclusive services (as defined in Section 1.3
hereof) to the Company during the Term (as hereinafter defined), subject to the
direction of the President of Lindsay (the “President”) or such other person as
the President or the Board of Directors of Lindsay (the “Board”) may designate
from time to time (the President or such other person so designated, the
“Supervisor”). In such capacity and subject to such direction, the Executive
shall (i) devote his full professional time and attention, best efforts, energy
and skills to the services required of him as an employee of the Company, except
for paid time off taken in accordance with the Company’s policies and practices,
and subject to the Company’s policies pertaining to reasonable periods of
absence due to sickness, personal injury or other disability; (ii) use his best
efforts to promote the interests of the Company; (iii) comply with all
applicable governmental laws, rules and regulations and with all of the
Company’s policies, rules and/or regulations applicable to the employees of the
Company, including, without limitation, the Code of Business Conduct and Ethics
of the Company as amended from time to time; and (iv) discharge his
responsibilities in a diligent and faithful manner, consistent with sound
business practices and in accordance with the Supervisor’s directives. As of the
date of this Agreement, the Executive is serving as the Vice President and Chief
Accounting Officer of the Company.
     SECTION 1.2. Acceptance. The Executive hereby accepts such employment and
agrees to render the services described above in the manner described above.
     SECTION 1.3. Exclusive Service. It is understood and agreed that the
Executive may not engage in other business activities during the Term, whether
or not for profit or other pecuniary advantage; provided, however, that the
Executive may make financial investments which do not involve his active
participation and may engage in other activities such as participation in
charitable, educational, religious, civic and similar type organizations and
similar types of activities and, with the consent of the President, may serve as
an outside director on the board of directors of other corporations which are
not affiliates or competitors of the Company or any of its affiliates, all to
the extent that such activities do not hinder or interfere with the performance
of his duties under this Agreement or conflict with the policies of Lindsay
concerning conflicts of interest or with the businesses of Lindsay or any of its
affiliates in any material way.

 



--------------------------------------------------------------------------------



 



ARTICLE II
TERM
     SECTION 2.1. Term. Beginning on the date of this Agreement, the Executive
will be employed by the Company for a period of twelve (12) months, unless his
employment is terminated at an earlier date in accordance with ARTICLE IV (the
“Term”), provided that on each date thereafter the Term shall automatically be
extended for an additional day, unless the Company notifies Executive in writing
that it does not wish to further extend the Term. Accordingly, this Agreement
shall have a remaining Term of twelve (12) months from the date when the Company
notifies the Executive in writing that it does not wish to further extend the
Term. Those obligations which by their terms survive the termination of this
Agreement shall not be extinguished by the expiration of the Term or the
termination of this Agreement.
ARTICLE III
COMPENSATION
     SECTION 3.1. Basic Salary. As of the date of this Agreement, the
Executive’s annual base salary (“Salary”) is $175,000. Executive’s Salary may be
increased from time to time based on merit or such other considerations as the
Compensation Committee of the Board (“Compensation Committee”) may deem
appropriate, and prior to a Change in Control (as defined in Section 4.8 herein)
may be reduced as part of a general across the board Salary reduction that is
applicable to all senior executives with comparable responsibility, title or
stature. The Salary shall be payable in periodic installments in accordance with
the Company’s regular payroll practices as in effect from time to time.
     SECTION 3.2. Bonus; Equity Incentives. In addition to the Salary:
          (a) The Executive shall be eligible to receive an annual bonus
(“Bonus”), in the discretion of the Compensation Committee, based on the
performance of the Company relative to financial objectives and the performance
of the Executive relative to personal objectives, in each case as such
objectives are set forth in the Company’s annual management incentive plan. The
Executive’s target Bonus shall be 35% of his Salary, subject to change in the
discretion of the Compensation Committee prior to a Change in Control.
          (b) The Executive shall be eligible to receive annual performance
stock units, restricted stock units and/or other equity or long-term incentives,
in the discretion of the Compensation Committee.
     SECTION 3.3. Pro-ration and Payment of Taxes. All required employment
taxes, withholding and deductions shall be deducted from the Salary and the
Bonus. If the Executive does not work any full year or this Agreement has been
terminated before the end of any year, the Salary shall be pro-rated for the
period actually worked.
     SECTION 3.4. Benefits. The Executive shall be eligible to participate in
and receive the benefits under any deferred compensation plan, health, life,
accident and disability insurance plans or programs and any other employee
benefit or fringe benefit plans or arrangements that the Company makes available
generally to other senior executives of the Company, pursuant to the provisions
of such plans or arrangements as in effect from time to time.

 



--------------------------------------------------------------------------------



 



     SECTION 3.5. Vacations. The Executive will be entitled to vacation and sick
days in accordance with the policies of the Company for its employees generally,
as in effect from time to time. Vacation must be taken by the Executive at such
time or times as reasonably approved by the President.
     SECTION 3.6. Expenses. The Company shall pay or reimburse the Executive for
all reasonable, ordinary and necessary business expenses incurred or paid by the
Executive during the Term in the performance of the Executive’s services under
this Agreement in accordance with the applicable policies and procedures of the
Company as in effect from time to time, upon the presentation of proper expense
statements or such other supporting documentation as the Company may reasonably
require.
ARTICLE IV
TERMINATION OF EMPLOYMENT
     SECTION 4.1. General. The Executive’s employment may be terminated by the
Company during the Term as provided in this ARTICLE IV. Upon termination of
employment, the Term shall end and the Executive shall be paid the pro-rated
portion of the Salary accrued but unpaid to the date of his termination. The
Executive’s rights under the Company’s employee benefit plans shall be
determined under the provisions of such plans and/or applicable law and any
payments due under such plans shall be distributed pursuant to the provisions
thereof.
     SECTION 4.2. Death or Disability. The Executive’s employment hereunder
shall terminate automatically as of the date of his death, and the Company may
at any time at its option, exercised by notice to the Executive, terminate his
employment for “disability” (as hereinafter defined). In the event of
termination for death or disability, the Company, subject to the provisions of
Section 4.1, shall have no further obligations or liabilities to the Executive
hereunder. For purposes of this Agreement, the term “disability” means any
physical or mental illness, disability or incapacity which, in the good faith
determination of the Board, prevents the Executive from performing the essential
functions of his position hereunder for a period of not less than ninety
consecutive days (or for shorter periods totaling not less than one hundred and
twenty days) during any period of twelve consecutive months.
     SECTION 4.3. Cause. The Company may, at any time, at its option, exercised
by notice to the Executive, terminate his employment for cause when cause
exists. In the event of termination for cause, the Company, subject to the
provisions of Section 4.1, shall have no further obligations or liabilities to
the Executive hereunder. For purposes of this Agreement, the term “cause” means
(i) any conviction of the Executive for a felony or misdemeanor (other than for
minor motor vehicle offenses or other minor offenses); (ii) any material breach
by the Executive of this Agreement or the willful failure of the Executive to
comply with any lawful directive of the Supervisor, the President or the Board
or any lawful policy of the Company; or (iii) dishonesty or gross negligence by
the Executive in the performance of his duties hereunder.
     SECTION 4.4. Other Than For Cause. The Company may, at any time, at its
option, terminate the employment of the Executive other than for cause, death or
disability, in which event the Company shall pay to Executive in a lump sum,
within ninety (90) days of such termination, an amount equal to one-half (1/2)
times Executive’s Salary (or Executive’s Salary plus target Bonus in the event
of termination other than for cause, death or disability within one year
following a Change in Control), at the rate in effect on the date of his
termination, subject to execution of the release referred to in Section 4.6
below and the expiration of all revocation periods under applicable law with
respect to such release (and subject to continued compliance

 



--------------------------------------------------------------------------------



 



by the Executive with ARTICLE V). This amount shall be in lieu of and shall be
reduced by any termination or severance pay representing Salary or Bonus which
is payable to Executive under any Proprietary Matters Agreement, offer of
employment letter or other agreement with the Company or any of its affiliates.
                         In the event the Executive voluntarily terminates his
employment with the Company for Good Reason (as defined below) at any time
within one year after a Change in Control, such event shall be considered
equivalent to a termination without cause, and the Executive shall be entitled
to receive the same payment provided in the previous paragraph for termination
without cause within one year after a Change in Control. “Good Reason” will
exist if: (a) Executive’s Salary, target Bonus or total compensation opportunity
(including Salary, target Bonus and long-term incentive compensation
opportunity) is reduced below the level in effect immediately prior to the
Change in Control, (b) Executive’s title, duties or responsibilities with the
Company are significantly reduced from those in effect immediately prior to the
Change in Control, or (c) Executive is required to relocate his principal office
to a location more than fifty (50) miles from its location immediately prior to
the Change in Control, provided that the Executive must furnish written notice
to the Company setting forth the reasons for Executive’s intention to terminate
employment for Good Reason under this paragraph, and the Company shall have an
opportunity to cure the actions or omissions forming the basis for such intended
termination, if possible, within thirty (30) days after receipt of such written
notice.
     SECTION 4.5. Extension. Any extension of the Term (other than automatic
extensions under Section 2.1) must be agreed upon in writing by both parties
hereto.
     SECTION 4.6. Satisfaction of Liabilities. No amounts shall be payable by
the Company to the Executive under this ARTICLE IV until the Executive executes
a general release in a form reasonably acceptable to the Company. Upon the
delivery of such executed general release to the Company and subject to the
Company’s compliance with Section 4.4, the Company shall have no further
liability of any kind or nature whatsoever to the Executive under this
Agreement.
     SECTION 4.7. Assistance to Company. The Executive agrees that in the event
any administrative or legal proceeding is instituted against the Company or any
of its affiliates in connection with any action taken while the Executive was in
the Company’s employ, the Executive will assist and cooperate in defense of such
action or proceeding.
     SECTION 4.8. Change in Control. For purposes of this Agreement, “Change in
Control” shall mean any of the following events: (a) a dissolution or
liquidation of the Company, (b) a sale of substantially all of the assets of the
Company, (c) a merger or combination involving the Company after which the
owners of Common Stock of the Company immediately prior to the merger or
combination own less than 50% of the outstanding shares of common stock of the
surviving corporation, or (d) the acquisition of more than 50% of the
outstanding shares of Common Stock of the Company, whether by tender offer or
otherwise, by any “person” (as such term is used in Section 13(d) and 14(d) of
the Securities Exchange Act of 1934) other than a trustee or other fiduciary
holding securities under an employee benefit plan of the Company.
ARTICLE V
COVENANTS AND REPRESENTATIONS
     SECTION 5.1. Proprietary Matters Agreement. The Executive acknowledges that
he has previously entered into a Proprietary Matters Agreement with the Company
and agrees to

 



--------------------------------------------------------------------------------



 



comply with and be bound by all of the provisions of the Proprietary Matters
Agreement that apply to him, and Executive agrees that the payments provided for
under this Agreement shall be in lieu of and shall be reduced by any amounts
which are payable to Executive under the Proprietary Matters Agreement.
     SECTION 5.2. Enforcement. If the Executive commits a material breach of any
of the provisions of the Proprietary Matters Agreement referred to in
Section 5.1, the Executive shall forfeit all rights to receive any amounts of
any nature whatsoever from the Company under this Agreement or otherwise, and
the Company will be entitled to the remedies provided under the Proprietary
Matters Agreement and any other rights and remedies the Company may have
pursuant to applicable laws.
     SECTION 5.3. Representation. The Executive represents and warrants to the
Company that he has full power to enter into this Agreement and perform his
duties hereunder and that his execution and delivery of this Agreement and his
performance of his duties hereunder shall not result in a breach of or
constitute a default under any agreement or understanding, oral or written, to
which he is a party or by which he may be bound.
ARTICLE VI
MISCELLANEOUS
     SECTION 6.1. Voluntary Nature. The Executive represents, warrants and
acknowledges that he is voluntarily agreeing to the provisions of this
Agreement. The Executive has been urged to, and hereby represents, warrants and
acknowledges that he has had the opportunity to, obtain the advice of his own
attorney unrelated to the Company or any of its affiliates prior to executing
and delivering this Agreement.
     SECTION 6.2. Notice. Any notice required or permitted to be given under
this Agreement shall be sufficient if it is in writing and is delivered in
person or sent by certified mail, return receipt to (i) his current residence,
in the case of the Executive, or (ii) the President at Lindsay’s principal
corporate office, in the case of the Company. Notice shall be deemed effective
upon receipt if made by personal delivery or upon deposit in the United States
mail.
     SECTION 6.3. Non-Assignability. Neither of the parties hereto shall have
the right to assign this Agreement or any rights or obligations hereunder
without the prior written consent of the other party; provided, however, that
the Company may assign this Agreement without the prior written consent of the
Executive to any purchaser of the Company or of all or substantially all of the
Company’s assets, or to the surviving entity upon any merger or consolidation of
the Company with or into another entity.
     SECTION 6.4. Applicable Law. This Agreement and the relationship of the
parties in connection with the subject matter of this Agreement shall be
construed and enforced according to the laws of the state of Nebraska without
giving effect to the conflict of law rules thereof.
     SECTION 6.5. Effect of Prior Agreements. This Agreement (together with the
Proprietary Matters Agreement) contains the full and complete agreement of the
parties relating to the employment of the Executive hereunder. This Agreement
may not be amended, modified or supplemented and no provision or requirement may
be waived except by written instrument signed by the party to be charged.
     SECTION 6.6. Severability. Wherever possible, each provision of this
Agreement will be interpreted in a manner to be effective and valid, but if any
provision is held invalid or

 



--------------------------------------------------------------------------------



 



unenforceable by any court of competent jurisdiction, then such provision will
be ineffective only to the extent of such invalidity or unenforceability,
without invalidating or affecting in any manner the remainder of such provision
or the other provisions of this Agreement.
     SECTION 6.7. Absence of Waiver. The failure to enforce at any time any of
the provisions of this Agreement or to require at any time performance by the
other party of any of the provisions hereof shall in no way be construed to be a
waiver of such provisions or to affect either the validity of this Agreement or
any part hereof or the right of either party thereafter to enforce each and
every provision in accordance with the terms of this Agreement.
     SECTION 6.8. Arbitration. Any dispute, disagreement or other question
arising under this Agreement or the interpretation thereof shall be settled by
final and binding arbitration before a single arbitrator under the arbitration
provisions of the Employment Dispute Resolution Rules of the American
Arbitration Association then in effect, and judgment upon the award may be
entered in any court having jurisdiction thereof.
     SECTION 6.9. I.R.C. §409A. Exhibit A which is attached to this Agreement
modifies and clarifies certain terms and condition of this Agreement in order to
comply with Section 409A of the Internal Revenue Code. It is hereby incorporated
by reference as part of this Agreement as if set forth herein.
     SECTION 6.10. Counterparts. This Agreement may be executed in counterparts,
each of which shall constitute one and the same instrument.
[Remainder of Page Left Blank Intentionally]

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed and delivered this agreement as of
the date first above written.

              Company:   LINDSAY CORPORATION    
 
           
 
  By:         /s/ Richard W. Parod
 
Name: Richard W. Parod    
 
      Title: President and CEO    
 
           
Executive:
            /s/ Tim J. Paymal
 
Name: Tim J. Paymal    

 



--------------------------------------------------------------------------------



 



EXHIBIT A TO LINDSAY CORPORATION
EMPLOYMENT AGREEMENT
I.R.C. § 409A
     This Exhibit A to the Lindsay Corporation Employment Agreement
(“Agreement”) modifies and clarifies certain terms and conditions of the
Employment Agreement between Lindsay Corporation (“Company”) and the Executive
(herein referred to as “Employee”). The purpose of this Exhibit A is to comply
with Section 409A of the Internal Revenue Code (“Section 409A”)
     1. Termination of Employment. To the extent that the Agreement provides for
any termination payments to be made or provided to Employee as a result of
involuntary termination of employment without cause or by Employee for Good
Reason, Employee will be considered to have experienced a termination of
employment when Employee has a “separation from service” within the meaning of
Section 409A.
     In general, Employee will have a “separation from service” within the
meaning of Section 409 as of the date that the level of bona fide services that
Employee is expected to perform permanently decreases to no more than 20% of the
average level of bona fide services that Employee performed over the immediately
preceding 36-month period (or the full period of services if Employee has been
providing services less than 36 months).
     For these purposes, “services” include services that Employee provides as
an employee or as an independent contractor. In addition, in determining whether
Employee has experienced a “separation from service,” the Company is obligated
to take into account services Employee provides both for it and for any other
corporation that is a member of the same “controlled group” of corporations as
the Company under Section 414(b) of the Internal Revenue Code or any other trade
or business (such as a partnership) which is under common control with the
Company as determined under Section 414(c) of the Internal Revenue Code, in each
case as modified by Section 409A. In general, this means that the Company will
consider services Employee provides to any corporation or other entity in which
Lindsay Corporation, directly or indirectly, possesses at least 50% of the total
voting power or at least 50% of the total value of the equity interests.
     2. Release and Timing of Termination Payments. The Release which Employee
is required to deliver to the Company in order to receive termination payments
under the Agreement shall be delivered to Company not later than 30 days
following Employee’s “separation from service.” Except as provided in
Paragraph 3 below, Employee’s lump sum termination payment shall be paid in full
on the first regular payday following Employee’s “separation from service” after
Employee’s right to revoke the Release pursuant to applicable law has lapsed,
but in no event later than ninety (90) days following Employee’s “separation
from service.”
     3. Required Delay in Payment for “Specified Employees". Each of the
payments under this Agreement shall be considered a separate payment for
purposes of Section 409A. Notwithstanding any provision to the contrary in this
Agreement, if (a) Employee is a “specified employee” within the meaning of
Section 409A for the period in which any payment or benefit under this Agreement
would otherwise commence or be made, and (b) such payment or benefit under this
Agreement would otherwise subject Employee to any tax, interest or penalty
imposed under Section 409A if the payment or benefit were to commence or be made
within six months of Employee’s termination of employment with the Company, then
all such payments or benefits

 



--------------------------------------------------------------------------------



 



that would otherwise be paid during the first six months after Employee’s
“separation from service” within the meaning of Section 409A shall be
accumulated and shall be paid on the earlier of (1) the first day which is at
least six months after Employee’s “separation from service” within the meaning
of Section 409A or (2) the date of Employee’s death.
     4. Reimbursements. If Employee is entitled to receive during or following
termination of employment any reimbursements that constitute deferred
compensation for purposes of Section 409A, (a) any such reimbursements shall be
paid no later than the last day of the calendar year following the calendar year
in which the related expense was incurred; (b) the amounts eligible for
reimbursement in any calendar year shall not affect the amounts eligible for
reimbursement in any other calendar year, and (c) the right to reimbursement is
not subject to liquidation in exchange for any other payment or benefit.
     5. No Liability of Company. Lindsay Corporation shall not be liable to
Employee for any taxes, interest or penalties which may be imposed on Employee
under Section 409A or corresponding provisions of state laws.

 